PER CURIAM
Joseph A. Asta ("Movant") entered a guilty plea to one count of felony burglary, one count of felony receiving stolen property, and twelve counts of felony unlawful possession of a firearm. Movant filed an amended motion to withdraw his guilty plea under Rule 24.035 claiming his plea attorneys promised he would be eligible for and sentenced to the St. Louis City drug court program. The motion court considered and denied the amended motion. We affirm the denial because the judgment of the motion court was not clearly erroneous. An extended opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment under 84.16(b).